           Case 1:18-vv-01937-UNJ Document 29 Filed 02/03/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1937V
                                         UNPUBLISHED


    KIRSTEN SOMARELLI,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: January 3, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Meningococcal Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jason Robert Ohliger, Weinstein, Zimmerman & Ohliger, Milford, PA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On December 19, 2018, Kirsten Somarelli filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she sustained a SIRVA after receiving a
BexSero-Serogroup B Meningococcal vaccine on June 18, 2018. Petition at 1.
Petitioner further alleges that she received the vaccination in the United States, that she
suffered the residual effects of her SIRVA for more than six months, and that she has
not filed a civil action or received compensation for her SIRVA. Id. at 2-3. The case
was assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-01937-UNJ Document 29 Filed 02/03/20 Page 2 of 2



        On January 2, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concluded that “Petitioner’s alleged injury is consistent
with SIRVA as defined on the Vaccine Injury Table. Specifically, petitioner had no
history of pain, inflammation, or dysfunction of her right shoulder; pain occurred within
48 hours after receipt of an intramuscular vaccination; pain was limited to the shoulder
in which the vaccine was administered; and no other condition or abnormality has been
identified to explain petitioner’s shoulder pain . . . . Additionally, based on the medical
records outlined above, petitioner suffered the residual effects of her condition for more
than six months.” Id. at 5-6 (citing 42 C.F.R. §§ 100.3(a), (c)(10); 42 U.S.C. §§ 300aa-
13(a)(1)(B), 300aa-11(c)(1)(D)(i)). Respondent further agrees that the scope of
damages to be awarded is limited to Petitioner’s SIRVA and its related sequela only. Id.
at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
